                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                                No. 17-CR-26-LRR
 vs.                                                ORDER REGARDING
                                                 MAGISTRATE’S REPORT AND
 CHRISTOPHER MATTHEW DAVIES,                        RECOMMENDATION
                                                 CONCERNING DEFENDANT’S
               Defendant.                              GUILTY PLEA



                      I. INTRODUCTION AND BACKGROUND
       On December 17, 2019, a one-count Information (docket no. 63) was filed against
Defendant Christopher Matthew Davies. On December 23, 2019, Defendant appeared
before United States Magistrate Judge Mark A. Roberts and entered a plea of guilty to
Count 1 of the Information. On December 26, 2019, Judge Roberts filed a Report and
Recommendation in which he recommended that the court accept Defendant’s guilty plea.
On the same date, both parties waived objections to the Report and Recommendation. The
court, therefore, undertakes the necessary review of Judge Roberts’s recommendation to
accept Defendant’s plea in this case.
                                   II. ANALYSIS
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Criminal Procedure 59(b) provides for
review of a magistrate judge’s report and recommendation on dispositive motions, where
objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.
Fed. R. Civ. P. 59(b)(3).1
       In this case, the parties waived objections to the Report and Recommendation, and
it appears to the court upon review of Judge Roberts’s findings and conclusions that there
is no ground to reject or modify them. Therefore, the court ACCEPTS Judge Roberts’s
Report and Recommendation of December 26, 2019, and ACCEPTS Defendant’s plea of
guilty to plea to Count 1 of the Information.
       IT IS SO ORDERED.
       DATED this 30th day of December, 2019.




       1
        United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016)
(per curiam), suggests that a defendant may have the right to de novo review of a
magistrate judge’s recommendation to accept a plea of guilty even if no objection is filed.
But see 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). The district court judge will
undertake a de novo review of the Report and Recommendation if a written request for
such review is filed within fourteen days after this order is filed.
